United States District Court == ;
Violation Notice earn per eee Document 1 Files @TAA@y/1LOF ARQRyGLE OAUSE

(For aauance of an arrest warrant of SumTirns)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wiban Auber Chfkcar hares Pei! foes Fin
6 0 64424 2 3, < oO ‘oie that on May A I , 20 | ? ax while exercising ok a8 A
cn law enforcement officer in the ged sn, District of Weg jane —_—
ND —
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION =
Coie ed Tere ol Oe edd ery: fara Charged Spite [iE «8 ee Codd I
: Fm — c=
OSfilideup tors |36c"RI37eT3Yi) |p oo
Place of ofa rs 3
Fpohas! Bases for Chap HAIMAT oO
x. 1 low “Tn fern ex see
ty DEFENDANT INFORMATION [mors
© Lowi home
r
~Kosane— JT
pe Shree icles — = oe
Oo «a DO ® #02 AS SHOCKED roulp RE Ox 6 iS CHECKED, YOU MUST
oi MUST APPEAR IN QOURT. su PAY AMOUNT IRDGTATED BELOW = The foregoing slabement is based upon
Pa LCA jor hence ol dices oa Pp *
wn senvepaietien ete ha ace ep Xo TY personal observation xf my personal investigation
Oo oO information supplied to me from my felew offeers obmervalion
> 3 su. Forte ture Amound aa ol scan’
= + $30 Processing Fee al r (explain above }
> Getiecare under peralty of perjury (hed ihe eviormasten which | have gel forth ahees and on
—] PAN THES AMAT =<) & ot co. Tote! Collsiersl Cup po ee 0 ie teen nobioe i ue and) correct ip Ihe bel al oe
< YOUR COURT DATE “ fe
= Oat 2 ape dale a iho, pou wal bo sie! of your eppeereon dee by rel |
= Gent Ades Cate edie yl
=k
an ie Mined Probable cause has been shaled for ihe issuance of a warrant
a |
on on
Emecuted or
aU CemiaaereeeaT age eeemeetets MimamanT Date (mMIsaIyny) US. Magawate Judge

BUABLAT © hoe moe mee inf oer PASS © 9 crime paar while

K Detenceet fagrare GL. = Gere cial givers cee CMW = Conmeeial wera echesd in owdiere

   

(Rev C850 48) Ongar CVE Gory
